Citation Nr: 0615027	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-36 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right ankle disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to May 1975 
and from August 1981 to August 1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO). 


FINDINGS OF FACT

1.  In a February 1995 decision letter, the VA Regional 
Office in Los Angeles, California (AOJ), denied entitlement 
to service connection for a bilateral ankle disorder.  The 
veteran was notified of this decision in February 1995 and 
did not appeal.

2. Evidence received since the February 1995 unappealed 
decision is insufficient to establish a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence of record, would result in a different 
outcome of the claims.


CONCLUSIONS OF LAW

1.  The evidence received to reopen the claim of entitlement 
to service connection for a left ankle disorder is not new 
and material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).


2.  The evidence received to reopen the claim of entitlement 
to service connection for a right ankle disorder is not new 
and material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to the initial adjudication of the 
claims, a letter dated in January 2004 was sent from the RO 
to the veteran that satisfies the duty to notify provisions.  
Since the claims to reopen are being denied, service 
connection cannot be granted, and, consequently, there is no 
possibility of any prejudice to the veteran if the 
notification is lacking with regard to informing the veteran 
of any assigned rating or effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
for the duty to assist, VA ordinarily has a duty to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim, as well as provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, with 
respect to the issue on appeal involving the matter of 
whether a previously denied claim may be reopened, VA's duty 
to assist the veteran in the development of his claim is not 
triggered unless and until the claim is reopened.  See 
38 U.S.C.A. § 5103A.  In any event, there is no indication in 
the record of any pertinent, outstanding evidence.  
Furthermore, as there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006); see also 
Dingess/Hartman v. Nicholson, supra.

In August 2004, the RO determined new and material evidence 
had been presented.  The issues on appeal, however, remain 
whether new and material evidence has been received to reopen 
the claims.  The requirement of presenting new and material 
evidence to reopen a claim is a material legal issue the 
Board is required to address on appeal despite the RO's 
action.  Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).

In February 1995, the AOJ denied entitlement to service 
connection for a bilateral ankle disorder, and notice of the 
decision was sent to the veteran in February 1995.  He did 
not disagree with the decision within one year of 
notification, and that decision is final.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. §§ 20.302, 20.1103.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The last prior final denial of the claim in 
February 1995 denied reopening the claims, noting that the 
conditions were not incurred in or aggravated by military 
service.  

The evidence received since February 1995 simply demonstrates 
the presence of a current disability, namely a chronic 
bilateral ankle disorder, described as chronic sprains with 
weakness and instability and diagnosed as arthritis in the VA 
treatment records.  Like the evidence prior to the February 
1995 adjudication, the evidence received since that time does 
not contain any competent evidence addressing how the claimed 
disabilities were incurred in or aggravated by military 
service.  In this regard, the evidence presented since 
February 1995 shows no reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156(a).  


Accordingly, the Board finds that the evidence received 
subsequent to the February 1995 decision letter is not new 
and material and does not serve to reopen the veteran's 
claims.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for a left ankle disorder is denied.  

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for a right ankle disorder is denied.  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


